By the court.
The duties and liabilities of the townships andi.their. officers in the opening, making and repair of roads are entirely distinct. Each township acts for itself and not in connection with any other. Rev. Laws 621. Chitty says, where an highway running through several parishes is out of repair, a joint indictment is not sustainable. 3 Chit. Cr. Law, 567. The committees of both townships ought not, in the present case, to have been included in the same writ.-
Let the mandamus be quashed?